DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-7 are the subject of this NON-FINAL Office Action.  Claims 8-15 are withdrawn.  
The Non-Final Office Action 07/12/2021 mistakenly rejected claims to another Hewlett-Packard application; thus, this Office Action replaces it.

Election/Restrictions
Applicant’s election of Group I (claims 1-7) with traverse in the reply filed on 06/28/2021 is acknowledged.  Applicants argue that “there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature” which is “a thermic source to direct or produce a thermic energy toward or in a build zone or build chamber, with the thermic energy of the thermic source including or producing a first emission spectrum and a second emission spectrum” (emphasis original).  However, first the only structural features of the claimed apparatus thermic source are “warming source” and “fusing source.”  Nothing in the claimed generic “thermic source” requires any other structural features.  To this end, EP 3135407 A1 teaches energy source 16 emits a beam "B" that can heat and sinter.  Even more, numerous prior art references teach thermic source with both “warming source” configured to emit a first emission spectrum and “fusing source” configured to emit a second emission spectrum as explained below.  Thus, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BURRIS (WO 2014/144482 A1), as evidenced by BURRIS2 (US 2014/0265046A1).
	As to claim 1, BURRIS teaches a fusing apparatus for an additive manufacturing machine, comprising: an enclosure movable in an x-direction across a build zone, the build zone to contain a build material and a fusing agent (build platform 112; Figs. 2 & 7-11); a thermic source housed in the enclosure, the thermic source to direct thermic energy toward the build zone, the thermic source including a warming source to emit a first emission spectrum and a fusing source to emit a second emission spectrum (first laser optic 141, second laser optic 142; Figs. 7-11); and a control to continuously deliver levels of the thermal energy produced by the thermic source during a build cycle (controller or processor; paras. 0028-29, 0046-48, 0068, 0101-02 and claims 14-15).

	As to “the thermic source to direct thermic energy toward the build zone” with “a warming source to emit a first emission spectrum and a fusing source to emit a second
emission spectrum,” this intended use of the thermic source fails to explain any structural features of the thermic source distinguishable from BURRIS which teaches laser optic system with multiple laser output optics 141-43.
	As to “a control to continuously deliver levels of the thermal energy produced by
the thermic source during a build cycle,” this intended use of the generic “control” fails to explain any structural features of the thermic source distinguishable from BURRIS which teaches laser optic system with multiple laser output optics 141-43.
	Even if the claims recited these features configured to performed the claimed intended uses, yet BURRIS still teaches as much.  BURRIS teaches independently controlled lower-powered energy to melt powder or maintain melt state, and higher-powered energy to sinter (paras. 0069, 0078-79, 0087, 0099-0101 and Figs. 7-11).  Figures 8-10 are shown for reference, below:

    PNG
    media_image1.png
    570
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    696
    438
    media_image2.png
    Greyscale

	As to claim 2, “the thermic source is to continuously modulate thermic energy during the build cycle” is an intended use that fails to distinguish over the thermic source of 141-43 of BURRIS.  Even if the claim was amended to recite “the thermic source is configured to continuously modulate thermic energy during the build cycle,” yet BURRIS teaches as much (paras. 0077-79, 0087, 0098-0101).
	As to claim 3, BURRIS teaches the fusing source is adjustable independent of the warming source during the build cycle (paras. 0046, 0047, 0062, 0069, 0081).
	As to claim 4, BURRIS teaches the warming source has a controlled pulse width modulation over the build cycle (pulse time, AKA pulse width, modulation of light sources; para. 0048, 0069 and claim 15).
	As to claim 5, BURRIS teaches wherein the control includes an infrared camera and a proportional integral derivative controller (PID) (“In one implementation, Block S110 implements methods and techniques described in U.S. Patent Application No. 14/212,875 to detect a temperature, a peak temperature, and/or a temperature gradient at a surface of the 
	As to claim 6, BURRIS teaches the fusing source includes at least two lamps (laser diode light array; paras. 0042-47).  A diode is a type of “lamp” that emits light.
	As to claim 7, BURRIS teaches wherein the first emission spectrum has a lower energy level emission than the second emission spectrum (Figs. 8-9, for example; see also paras. 0043, 0046, 0048, 0069, 0094, 0099 and claims 5, 17, 30, 38).

Claims 1-3 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EDERER (DE102015006533A1, published 06/23/2016).

	As to “the build zone to contain a build material and a fusing agent,” this intended use of the build zone fails to explain any structural features of the build zone distinguishable from EDERER which teaches construction platform 102.
	As to “the thermic source to direct thermic energy toward the build zone” with “a warming source to emit a first emission spectrum and a fusing source to emit a second
emission spectrum,” this intended use of the thermic source fails to explain any structural features of the thermic source distinguishable from EDERER which teaches multiple heat lamps 500, 507, 509.
	As to “a control to continuously deliver levels of the thermal energy produced by
the thermic source during a build cycle,” this intended use of the generic “control” fails to explain any structural features of the thermic source distinguishable from EDERER which 
	Even if the claims recited these features configured to perform the claimed intended uses, yet EDERER still teaches as much.  EDERER teaches independently controlled lower-powered energy to melt powder or maintain melt state, and higher-powered energy to sinter (para. 0111, for example).  Figures 9-11 are shown for reference, below:
 
    PNG
    media_image3.png
    307
    401
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    337
    497
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    286
    490
    media_image5.png
    Greyscale

	As to claim 2, “the thermic source is to continuously modulate thermic energy during the build cycle” is an intended use that fails to distinguish over the thermic source with multiple heat lamps 500, 507, 509 of EDERER.  Even if the claim was amended to recite “the thermic source is configured to continuously modulate thermic energy during the build cycle,” yet EDERER teaches as much (para. 0111, for example).
	As to claim 3, EDERER teaches the fusing source is adjustable independent of the warming source during the build cycle (paras. 0025, 0109, 0111, 0118).

	As to claim 7, EDERER teaches wherein the first emission spectrum has a lower energy level emission than the second emission spectrum (para. 0111).

Prior Art
	The following prior art teaches that “warming source” used with “fusing source” are routinely used in powder-based 3D printing: EP 2739457 B1 (Fig. 15); US 2005/0242473 (Fig. 2); WO 2015/106838 A1 (para. 0059); US 20170368740 (para. 0030); US20180141276 (Abstract, Figs. 1-2 and para. 0039); US 20180257301; US 20190202112 (Fig. 1); US 20150064048; US 20170173875; US 20170312983 (Fig. 5); WO 2017200533 A1; US 20170368748; US 20180015663.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743